DETAILED ACTION
This action is in response to the amendment filed on 5/21/2021. 
Claims 1-19 are pending.
.
Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 5/21/2021 with respect to the claims 1-19 have been fully considered and are persuasive.  The rejection of the claims 1-19 have been withdrawn. 

Claim Interpretation 

The determination of the means plus function elements under 112(f) in the last non-final rejection has been maintained.


Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to driving a solid state imaging device having a pixel, reference signal generation unit, an amplifier and AD converter in which in a first period a signal output by the amplifier is converted, in a determination period performs comparison of the signal with a reference signal set to a predetermined 

Prior art was found for the claims as follows:

- Kobayashi et al. (US20160286152A1)
Kobayashi discloses driving a solid state imaging device in which a determination signal is generated which indicates a result of comparison made between an electrical potential of a photoelectric conversion signal and a predetermined electric potential, setting, based on the determination signal, an amount of change with time of an electric potential of a reference signal, which is input to at least two of the plurality of comparison circuits and performing AD conversion based on a result of comparison between the photoelectric conversion signal and the reference signal.

- Hisamatsu et al.  (JP2008-199581A)
Hisamatsu discloses driving a solid state imaging device in which a reference signal used in a comparator of an AD converter has a multi slope.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 5, 14 and 19, driving a solid state imaging device having a pixel, 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481